This is an appeal from an order dismissing a writ of habeas corpus. In May, 1932, the relator was convicted of the crime of attempted robbery in the third degree and sentenced to State prison for an indeterminate term, the minimum of which was fixed at two years and six months and the maximum at five years. In January, 1934, pursuant to the provisions of the Correction Law, relator was paroled. On March 26, 1935, relator was convicted of the crime of grand larceny-in the second degree and sentenced to a definite term of three years in State prison. On or about the 15th of April, 1935, the relator was summoned before the New York State ¡Parole Board and informed that he must serve, in addition to the commitment of March 26, 1935, an additional term of two years and one month, this latter representing the unexpired portion of the indeterminate sentence of May, 1932, upon which he was paroled January, 1934. The relator contends that the Parole Board proceeded without lawful authority to interrupt the sentence of the Court of General Sessions by which he was sentenced to the three years’ sentence by requiring that he must serve the unexpired portion of his paroled sentence first. His contention is not well taken. Sections 218 and 219 of the Correction Law furnish the authority for the action of the Parole Board. The order appealed from dismissing the writ of habeas corpus is affirmed. Order unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.